Citation Nr: 0018155	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1999 rating decision 
by the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy.

2.  There is no nexus or relationship between a diagnosis of 
PTSD and an in-service stressor.

3.  The veteran's claim of service connection for PTSD is not 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated in the line of duty while in service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  Further, 
if a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive it must be accompanied by supporting 
evidence, not just allegations.  See Tirpack v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to the claim and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997); 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; evidence of in-service incurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well-grounded claim of service 
connection for PTSD are: (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128, 129 (1997).

Adjudication of well-grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304(f); Cohen, 10 Vet. App. at 129.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence that the claim 
is plausible is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, the Board is not bound to 
accept diagnoses and opinions by physicians who base a 
diagnosis of PTSD solely upon the veteran's unsupported 
statements.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Nor is the 
Board bound to accept the veteran's uncorroborated accounts 
of in-service stressors or the opinions or diagnoses by 
physicians who rely on the veteran's account of his stressful 
military service.  Id.

The veteran's service records indicate that the veteran 
received basic training in San Diego, California.  In June 
1952, the veteran was assigned to Camp Pendleton, California 
until he was transferred to the U. S. Naval Ammunition Depot, 
Earle, Red Bank, New Jersey in November 1953.  The records 
show no combat decorations.  Records reflect periods of AWOL 
while at Camp Pendleton between September and December 1952 -
- and subsequent confinement.  The veteran participated in 
operation PAC PHIBEX II at Camp Pendleton during the period 
of April 20 to May 1953.  He received the National Defense 
Service Medal.  Both induction and separation medical 
examinations indicated normal psychiatric evaluations.

Under nature of sickness, disease or injuries on his claim 
for service connection, the veteran listed "P.T.S.D.  Killing 
seeing people killed.  The whole war was a factor."

At a July 1998 PTSD examination, the veteran related that he 
was drafted in 1952 and spent nine months in Korea, but was 
then re-stationed again in Korea.  The veteran could not 
describe what was going on in Korea; however, what he did 
remember were the fights, especially flames, "incoming," and 
war activity at night.  The veteran alleged that he was 
scared to death.  To cope with his fear and with the stress 
of war, the veteran started to drink heavily.  He recounted 
that once he was hiding in a foxhole and when the veteran 
stuck his head out, his helmet was blown off by gunshot.  The 
veteran claimed that after his return to the United States, 
he continued to drink heavily and was not able to sleep at 
night and was afraid of the dark.  He complained of startle 
reaction, depression, continued anxiety, and some 
hallucinations, seeing things from Korea such as shooting 
flames.  The diagnostic impressions included chronic PTSD and 
alcohol abuse, in complete remission.  The examiner noted 
that the veteran was drinking for self-medication purposes.  
"The only way he could survive the anxiety and flashbacks of 
Korea was to drink."  The veteran had no treatment and no 
psychiatric hospitalizations in the past.

VA outpatient treatment reports from April 1998 to March 1999 
show diagnoses and treatment for chronic PTSD.  At an August 
1998 VA mental health center (MHC) initial assessment the 
veteran related a similar description of his alleged Korean 
service.  The MHC assessment note indicates that the veteran 
was alert, cooperated with the examination and was a good 
historian except on his combat experience.  There was no 
evidence of psychosis or thought disorder and cognitive 
functions were grossly in tact.  The diagnoses included 
chronic PTSD. 
 
At an October 1998 PTSD intake assessment, the veteran 
claimed that he was attached to the Marine Corps 7th Engineer 
Battalion and the 7th Regiment Artillery, and saw constant 
action during his tour of duty.

At a July 1999 hearing, the veteran related that after basic 
training he boarded a ship and went to Japan and from there 
to Pusan Bay.  He reported that they arrived in Korea in June 
of 1952 and he was assigned to the 7th Engineer Battalion 
with a military occupation specialty of 0700.  When he went 
to Korea, he was transferred to the 1st Division of the 7th 
Engineers, Light Artillery.  The veteran stated that he was 
always connected with the artillery.  From Pusan, they went 
into the 3rd Sector of the Zobreck Mountains to repair a 
road, where he provided cover.  The veteran reported being in 
a lot of mortar fire and states that there were fire fights 
just about every night or that it was just like gorilla 
warfare.  He never knew when they were going to drop the 
mortars down.  He said he got some mortar fire and shell or 
rock stones in his leg and thought he had been killed.  When 
asked whether anyone in his unit was ever wounded or killed 
in action, the veteran reported a John H. Hartman from 
Cincinnati was killed due to a direct hit from mortar and a 
Dexter Moore was killed due to bullets.  He said that he was 
physically present during both of these incidents.  The 
veteran reported that he has flashbacks every night and 
nightmares 3 to 5 times a week about Korea.

A Veteran Identification Data was procured on the individuals 
reported as being killed during the veteran's alleged 
presence in Korea.  The search failed to find a John Hartman 
and listed Dexter Moore's date of death as February 1951, 
prior to the veteran's enlistment in January 1952. 

The Board recognizes the veteran's contention that he is 
entitled to service connection for PTSD and acknowledges the 
diagnosis of PTSD found in the claims file.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  Under the law, the evidentiary assertions 
presented to well ground a claim are presumed to be true for 
the limited purpose of ascertaining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible, as here, where the veteran reports 
combat in Korea and service records do not show service in 
Korea.  

Specifically, while the record does contain diagnoses of 
PTSD, as evidenced by the September 1998 VA PTSD examination, 
that diagnosis and others in the claims file were based upon 
an unverifiable service history of combat while stationed in 
Korea.  However, the veteran's service records failed to show 
that he served in Korea or had any foreign or sea service or 
even suggest that the veteran was exposed to combat or had 
combat service.  As such, the Board is not bound to accept 
diagnoses reached in this manner.  See Black, supra; see also 
Swann, supra.  Further, absent evidence of combat service in 
Korea by the veteran, the veteran's assertions as to service 
events cannot be accepted as conclusive evidence of an in-
service stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.304(f).  Nor is the Board bound to accept the veteran's 
uncorroborated accounts of in-service stressors.  See Black, 
supra; see also Swann, supra.

In effect, the veteran has not presented the three elements 
required for a well-grounded claim of service connection for 
PTSD.  See Cohen, supra.  While there is a current diagnosis 
of PTSD, there is no credible supporting evidence that the 
claimed in-service stressors occurred, based upon evaluation 
of the record in light of places, types, and circumstances of 
service.  Here, the veteran's service records do not indicate 
combat service or service in Korea.  Rather, the veteran was 
stationed in California and New Jersey during his entire 
active duty.  During part of the time when the veteran claims 
he was in Korea he was AWOL from Camp Pendleton.  The service 
records do not indicate the receipt of any combat citations, 
wounds, injuries, or traumas.  

The Board finds that the claimed stressors are not 
corroborated by service records or supporting evidence 
consistent with the circumstances surrounding the veteran's 
active military service.  The Board also finds that the post-
service diagnoses of PTSD are not based on verified 
stressors; there is no competent diagnosis of PTSD based on a 
verified in-service stressor.

Accordingly, absent a verified or verifiable stressor, the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD, and the veteran's 
claim must be denied.  The veteran's only evidence of in-
service stressors consists of his own statements and after-
the-fact medical evidence.  Application of the rule regarding 
benefit of reasonable doubt is not required, as the veteran 
has not met his burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the February 1999 
rating decision, in the March 1999 Statement of the Case, and 
in the April 1999 Supplemental Statement of the Case, as he 
was informed that there was no evidence of record to 
corroborate his claimed in-service stressors.  The veteran 
also has not provided any indication of the existence of 
additional evidence that would make his claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Absent a well-grounded 
claim, the VA has no duty to assist the veteran in 
development of his claim. 38 U.S.C.A. § 5107(a).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was harmless.  See Meyer 
v. Brown; 9 Vet. App. 425, 432 (1996); see also Edenfield v. 
Brown, 6 Vet. App. 432 (1994).  Finally, the Board notes that 
the veteran's representative requested that a complete unit 
history of the B Battery, 1st AA Battalion be obtained 
covering the time frame of January 1952 through November 
1953.  In this instance, an attempt to contact the U. S. 
Armed Service Center for Research of Unit Records in order to 
verify the veteran's claimed stressors is not necessary since 
the veteran's service records do not show that he served in 
Korea as he has contended.  See Murphy, supra.  The veteran's 
responses and testimony clearly establish that despite 
repeated requests he has been unable to provide any specific 
information as to events claimed as "stressors" in service.  
Accordingly, the Board denies the veteran's claim for service 
connection for PTSD as not well grounded.  See Boeck, 6 Vet. 
App. 14, 17 (1993).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

